     Case 3:19-cv-00270-LRH-CLB Document 33 Filed 01/27/20 Page 1 of 3


1    HOLLEY, DRIGGS, WALCH,
     FINE, PUZEY, STEIN & THOMPSON
2    James W. Puzey, Esq. (NV Bar No. 5745)
     Michael Ayers, Esq. (NV Bar No. 10851)
3    800 South Meadows Parkway, #800
     Reno, Nevada 89521
4    Telephone: 775-851-8700
     Facsimile: 775-851-7681
5
     Attorney for High Sierra Holistics, LLC
6
                           IN THE UNITED STATES DISTRICT COURT
7
                                 FOR THE DISTRICT OF NEVADA
8

9
     HIGH SIERRA HOLISTICS, LLC,                      Case No. 3:19-CV-00270-LRH-CLB
10                                                    (Consolidated with 3:19-CV-00271-MMD-
                          Plaintiff,                  CLB)
11
     v.
12                                                    STIPULATION TO EXTEND RESPONSE
     THE STATE OF NEVADA, DEPARTMENT
     OF TAXATION, DOES 1-10 and ROE                   DEADLINES ON DEFENDANTS’
13
     CORPORATIONS 1-10,                               MOTIONS FOR JUDGMENT ON ALL
14                                                    PLEADINGS
                          Defendants.
15                                                         AND ORDER THEREON
16

17          Plaintiff HIGH SIERRA HOLISTICS, LLC (hereinafter “HSH”), and Defendants STATE
18   OF NEVADA, DEPARTMENT OF TAXATION (hereinafter “DOT”), by and through their
19   respective counsel, stipulate and agree to stay the response deadlines on DOT Motions for
20   Judgment on All Pleadings (ECF Nos. 31 and 32) (“DOT Motions”) until after this Court rules on
21   HSH’s Motion to Stay this Action Under the Abstention Doctrine (ECF No. 29).
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
     Case 3:19-cv-00270-LRH-CLB Document 33 Filed 01/27/20 Page 2 of 3


1           This stipulation is being made in good faith and not for purposes of delay. Granting this

2    Stipulation will promote judicial economy as stated in Rule 1 of the Federal Rules of Civil

3    Procedure.

4           Dated the 27th day of January, 2020

5     HOLLEY, DRIGGS, WALCH, FINE,                   OFFICE OF THE ATTORNEY
      PUZEY, STEIN & THOMPSON                        GENERAL
6

7
      /s/ Michael R. Ayers                           _____________________________________
                                                     /s/ Steven Shevorski
8     James W. Puzey, Esq. (NV Bar No. 5745)         Steven Shevorski, Esq. (NV Bar No. 8256)
      Michael Ayers, Esq. (NV Bar No. 10851)
9     Attorneys for Plaintiff                        Attorneys for Defendant
      HIGH SIERRA HOLISTICS, LLC                     The State of Nevada, Department of Taxation
10

11                                                ORDER

12          IT IS ORDERED AND ADJUDGED that should the Court deny HSH’s Motion to Stay

13   this Action Under the Abstention Doctrine (“Stay Motion”), the response deadlines for the DOT

14   Motions are hereby extended as follows; any opposition to the DOT Motions will be due fourteen

15   (14) days following the entry of an Order denying the Stay Motion and replies will be due seven

16   (7) days following service of an opposition to the DOT Motions.

17          DATED   this
            Dated this   28thday
                       ____   dayofof___________________,
                                      January, 2020.      2020.

18

19

20                                                _________________________________________
                                                  UNITED
                                                  LARRY R.STATES
                                                            HICKSMAGISTRATE JUDGE
21                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                   -2-
